                                                                                                                             FILED
                                                                                                                       U.S. DISTRICT COURT
AU 24513 (Rev. 02-1S)    Judgment in a Criminal Case                                                               EASTERN DISTRICT ARKANSAS
                         Sheet I
                                                                                                                             JAN 2 5 2019
                                            UNITED STA TES DISTRICT COURJAMES w. M~t:m?~
                                                              Eastern District of Arkansas                      By:_ _---1rt-1t----:::1r=-==
                                                                                                                                                    CLERK

               UNITED STATES OF AMERlCA                                              .JUDGMENT IN A CRIMINAL CASE
                                     v.
                        MARVIN O'KEITH COBB                                          Case Number: 4:18-CR- 551-BD-1

                                                                                     USM Number: 09419-076
                                                                                      Nicole Lybrand
                                                                                     Defendant's Attorney
THE DEFENDANT:
lli pleaded guilty to count(sl            1 of the Misdemeanor Information, a Class A Misdemeanor

D pleaded nolo contendere to count(s)
   1vhich was accepted by the court.
D was found guilty 011 count(s)
   atter a plea of not guilty.

The dekndant is adjudicated guilty of these offenses:

Title & Section                     Nature of Offense                                                          Offense Ended

 18 U.S.C. 1791(a)(2)                 Possession of a prohibited object by a prison inmate                       2/2/2018                     1




        The defendant is sentenced as provided in pages 2 through           __4
                                                                              ___ of this judgment. The sentence is imposed pursuant                 t()

the S('ntcneing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
D Count(s)                                                0    IS    D arc dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change ofnmnc, residence.
or mailing uddress until ,ill fines. restitutiO)l,_cost~, und special assessments imposed by this juclgrnc)1t ure fully paid. If ordered to pay restitution,
the dcfrndant must notify the court and Urntcd States attorney of matcnal changes 111 economic c1rcumstarn:cs.

                                                                             1/22/2019
                                                                            Date oflmposition of Judgment




                                                                            Signature of Judge




                                                                            Beth Deere, U.S. Magistrate Judge
                                                                            Name and Title of Judge



                                                                           -~L-~2~.
                                                                           Date
                                                                                    I~-~
AO 245B (Rev. 02.'18) Judgment in Criminal Case
                      Sheet 2 -· Imprisonment

                                                                                                         Judgment   Page      2   of   4
DEf·TNDANT: MARVIN O'KEITH COBB
CASE NUMBER: 4:18-CR- 551-BD-1

                                                                IMPRISONMENT

             T'he defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
 term of:
  1 month(s) to run consecutive to the sentence being served. Upon completion there will not be a period of supervised release
  imposed.



      0      The court makes the following recommendations to the Bureau of Prisons:




      liZ!   The defendant is remanded to the custody of the United States Marshal.

      0      The defendant shall surrender to the United States Marshal for this district:

             0   at                                 0    a.m.     D   p.m.      on
                       ----------
             0   as notified by the United States Marshal.

      D      The de fondant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

             0   before 2 p.m. on

             0   as notified by the United States Marshal.

             0   as notified by the Probation or Pretrial Services Office.



                                                                      RETURN
 I have executed this judgment as follows:




             Defend.mt delivered on                                                          to

 at                                                      ,vith a certified copy of this judgment.



                                                                                                       UNITED STATES MARSHAL


                                                                             By
                                                                                                    DEPUTY UNITED STATES MARSHAL
AO 24513 (Rev. 02/18)   Judgment in a Criminal Case
                        Sheet 5 - Criminal Monetary Penalties
                                                                                                            Judgment -- Page     3     of        4
DEFENDANT: MARVIN O'KEITH COBB
CASE NUMBER: 4:18-CR- 551-BD-1
                                                CRIMINAL JVIONET ARY PENAL'flES

      The defcmfant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6 .


                      Assessment                    .JVT A Assessment'<                 Fine                      Restitution
TOTALS              $ 25.00                       $ 0.00                              $ 0.00                    $ 0.00



 D    The determination of restitution is deferred until        ----
                                                                             . An Amended .Judgment in a Criminal Case (AO 245C) will be entered
      afler such determination.

 D    The dekndant must make restitution (including community restitution) to the following payees in the amount listed below.

      !ft.he defendant makes a partial payment, each pavec shall receive an approximately propor_tioned payment, u_nless sp~cified otherwise in
      the pnonty order or percentage payment column below. Ho,vever, pursuant to 18 U.S.C. ~ 3664(1 ), all nontedcral v1ctnns must be pa1d
      before the United States is paid.

Name of Pavec                                                          Total Loss*'"              Restitution Ordered           Prioritv or Pcrcentag~




 TOTALS                                $                           0.00           $                         0.00
                                                                                      -----------


 D     Restitution amount ordered pursuant to pica agreement S

 D     The defendant must pay interest on restitution and a fine of more than S2,500, unless the restitution or fine is paid in full before the
       fifl.eenth day after the date of the judgment, pursuant to 18 U .S.C. ~ 36 I 2(t). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 36l 2(g).

 D     The court dctcnnined that the defendant does not have the ability to pay interest and it is ordered that:

       D    the interest requirement is waived for the            D fine      D restitution.
       D    the interest requirement tor the         D     fine    D      restitution is modified as follows:


 * Jt~\tice for ~'ictims ofTraftickin~ Act of:2015, Pub. L. No. 114-22.                                      ,   _ .              _           .
 ** l· mdmgs tor the total amount oi losses arc reqtured under Chapters           I 09A, 110, l I 0A. and 1 bA of Title 18 for oftenscs conurntted on or
 a Iler September J 3. 1994, but before April 23, 1996.
AO 24~B (Rev 02/18) Judgment in a Criminal Case
                      Sheet 6 -- Schedule of Payments
                                                                                                          Judgment   Page    4      of          4
DEFENDANT: MARVIN O'KEITH COBB
CASE NUMBER: 4:18-CR- 551-80-1

                                                        SCHEDULE OF PAYMENTS

I foving assessed the defendant's ability to pay, payment of the total criminal moneta1y penalties is due as follows:

A     ill   Lump sum payment ofS -25.00
                                   - - - - - - - due immediately, balance due

            D    not later than                                    . or
            D    in accordance with      O    C,    O    D,    O    E,or     D F belo·w; or
B     O     Payment to begin immediately (may be combined with             DC.        0D,or        0 F below); or

(·    D     Payment in equal      ______ (e.g., week(v. month Iv, t/Ullrlerh) installments of S ________ over a period of
                           (e.g. mo11ths or years), to commence
                                                            _____ (e.g.. 30 or 60 days! after the date of this judgment: or

D     D     Payment in equal                        (e.g., weeklv. monthlv, ,1uarterh) installments of S
                                                                                                         --------
                                                                                                                             over a period of
                           (e.g. mo11ths oryearsJ, to commence         _ _ _ _ _ re.g.. 30 or 60 daysJ after release from imprisonment to a
            tcnn of supervision; or

r-:   •     Payment during the tem1 of supervised release will commence within _ _ _ _ _ (e.g .. 30 or 60 days) after release from
            imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time: or

F     O Special instructions regarding the payment of criminal monetmy penalties:




Unlcss the court has expressly ordered othenvise, if this judgment imposes imprisonment. payment of criminal monetary penalties is due during
th..; period of imprisonment: All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




0     Joint and Several

      Defendant and Co-Defendant Names and Case Numbers rind11Ji11g defe11du111 n11111be1), Total Amount Joint and Several Amount,
      and corresponding payee, if appropriate.




0     The defendant shall pay the cost of prosecution.

n     The defendant shall pay the following court cost(s):

0     The defendant shall forfeit the defendant's interest in the following property to the United States:



Pc1ymcnts shall be applied in the following order: (1) assessment,(~) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
imercsr, ( b) community restitution, (7) JVT A assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
